DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third barrier” and “on-pasture-brooding enclosure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-6, 8, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Badiou (WO 2017/197494) in view of Murphy (WO 2014/024177).
For claim 1, Badiou discloses a grazing system comprising:
a poultry enclosure (10) for containing poultry that extends at least partially across a side of a field, the field comprising a grazing field for one or both of poultry and livestock, the poultry enclosure comprising:
two side barriers including a first side barrier (12) and a second side barrier (the opposite (12)) extending generally across the side of the field,
a third barrier (14) coupled to the first side barrier and the second side barrier that connects the two side barriers, and
a fourth barrier (the opposite (14)) coupled to the first side barrier and the second side barrier, opposite the third barrier, that connects the two side barriers to form the poultry enclosure, wherein the poultry enclosure moves one or both of linearly and laterally over the field; and
a motor (see lines 20-26 of page 15) configured to initiate movement of the mobile poultry enclosure (see Figures 1-6, 9 and 10). 
	Badiou lacks one or more sound devices coupled to the poultry enclosure and oriented in a direction of the movement of the poultry enclosure, wherein responsive to the motor initiating the movement of the mobile poultry enclosure, the one or more sound devices produce acoustic energy via sounds configured to stimulate one or both of the poultry and the livestock away from the sound.
Murphy teaches that it is old and well known in the art of barriers for livestock to provide a sound emitter for the purpose of controlling the movement of animals.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Badiou so as to include the use of sound emitter, in a similar manner as taught in Murphy, for the purpose of controlling the movement of animals.
For claim 2, Badiou as modified by Murphy (emphasis on Badiou) further teach wherein the poultry enclosure is floorless (see lines 25-30 of page 7).
For claim 3, Badiou as modified by Murphy (emphasis on Badiou) further teach wherein the poultry enclosure includes a chassis with wheels (30) that facilitates movement of the poultry.
For claim 4, Badiou as modified by Murphy (emphasis on Badiou) further teach wherein there is a clearance between (i) a bottom of at least a portion of at least one of the two side barriers and (ii) the field such that at least a portion of the poultry enclosure may pass over one or both of deceased livestock and poultry lying in the field (see lines 10-30 of page 10).
For claim 5, Badiou as modified by Murphy (emphasis on Badiou) further teach one or more flaps (202) coupled to the bottom of the at least one of the two side barriers.
For claim 6, Badiou as modified by Murphy (emphasis on Badiou) further teach wherein a lower portion of at least one of the two side barriers is resiliently flexible (202) so that live animals are maintained in the poultry enclosure, but the lower portion passes over dead animals.
For claim 8, Badiou as modified by Murphy (emphasis on Badiou) further teach an automated feeding system configured to distribute one or both of food and milk within the poultry enclosure (see lines 10-20 of page 9).
For claim 9, Badiou as modified by Murphy (emphasis on Badiou) further teach an automated water supply configured to distribute water within the poultry enclosure (see lines 5-10 of page 9).
For claim 11, Badiou as modified by Murphy (emphasis on Badiou) further teach one or more processors (70) configured by machine readable instructions to actuate the motor causing the poultry enclosure to move over the field in accordance with one or more of a schedule, speed, and rate.
For claim 12, Badiou as modified by Murphy (emphasis on Badiou) further teach wherein the poultry enclosure is rectangular- shaped (see Figures 1-6, 9 and 10).
	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Badiou (WO 2017/197494) in view of Goldwitz et al. (US 2003/0075114).
For claim 13, Badiou discloses a grazing system comprising:
a poultry enclosure (10) for containing poultry that extends at least partially across a side of a field, the field comprising a grazing field for one or both of poultry and livestock, the poultry enclosure comprising:
two side barriers including a first side barrier (12) and a second side barrier (the opposite (12)) extending generally across the side of the field,
a third barrier (14) coupled to the first side barrier and the second side barrier that connects the two side barriers, and
a fourth barrier (the opposite (14)) coupled to the first side barrier and the second side barrier, opposite the third barrier, that connects the two side barriers to form the poultry enclosure, wherein the poultry enclosure moves one or both of linearly and laterally over the field; and
a motor (see lines 20-26 of page 15) configured to initiate movement of the mobile poultry enclosure (see Figures 1-6, 9 and 10). 
	Badiou lacks an on-pasture-brooding enclosure within the poultry enclosure, wherein the on-pasture-brooding enclosure is formed by one or more partitions that segment off a brooding portion of the poultry enclosure.
Goldwitz et al. disclose that it is old and well known in the art of enclosure for livestock to provide an on-pasture-brooding enclosure within the poultry enclosure (104), wherein the on-pasture-brooding enclosure (106) is formed by one or more partitions that segment off a brooding portion of the poultry enclosure (see Figures 1 for example).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Badiou so as to include the use of on-pasture-brooding enclosure within the poultry enclosure, in a similar manner as taught in Goldwitz et al., for the purpose of temporarily retaining and/or separating  animals within the enclosure.
For claim 14, Badiou as modified by Goldwitz et al. (emphasis on Badio) further disclose wherein the brooding portion of the poultry enclosure is climate controlled such it has a different temperature environment than a remainder of the poultry enclosure (see lines 25-30 of page 2 and lines 15-21 of page 12).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claim 13 above, and further in view of Murphy (WO 2014/024177).
For claim 15, the reference as applied to claim 13 above disclose most of the claimed invention except for one or more sound devices coupled to the poultry enclosure and oriented in a direction of the movement of the poultry enclosure, wherein responsive to the motor initiating the movement of the mobile poultry enclosure, the one or more sound devices produce acoustic energy via sounds configured to stimulate one or both of the poultry and the livestock away from the sound.
Murphy discloses that it is old and well known in the art of enclosure for livestock to provide a sound emitter for the purpose of controlling the movement of animals.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the reference as applied to claim 13 above so as to include the use of sound emitter, in a similar manner as taught in Murphy, for the purpose of controlling the movement of animals.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claim 1 above, and further in view of Axelson et al. (US 2014/0158065).
For claim 7, as described above, the reference as applied to claim 1 above disclose most of the claimed invention except for mentioning the pressurized perforated airline pipe releases compressed air from airline perforations in the pressurized perforated airline pipe, and/or wherein the one or more sound devices are automated to induce poultry and/or livestock movement responsive to the enclosure rotating around the center pivot axis.
Axelson et al. disclose that it is old and well known in the art to provide motivation means (such as sound alarm and/or liquid jets) in order to induce animal movement (see [001 1],[0013],[0029],[0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the reference as applied to claim 1 above so as to include the use of motivation means, in a similar manner as taught in Axelson et al., in order to induce animal movement.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claim 1 above, and further in view of Courtemanche (US 2012/0204797).
For claim 10, as described above, the reference as applied to claim 1 above disclose most of the claimed invention except for mentioning a mobile milking station system including one or more milking stations that rotate around the field and include one or more conduits that transfer milk radially to one or more central collection vats.
Courtemanche discloses that it is old and well known in the art to provide a mobile milking station system (1) including one or more milking stations that rotate around the field and include one or more conduits that transfer milk radially to one or more central collection vats (see Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the reference as applied to claim 1 above so as to include a mobile milking station system, in a similar manner as taught in Courtemanche, so that milk can be collected out in the field and thus eliminate the transport of livestock into a milking facility.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-15 are rejected on the ground of nonstatutory double patenting over claims 1-21 of U. S. Patent No. 10,440,935 since the claims, if allowed, would improperly extend the "right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: a grazing system comprising an enclosure for containing poultry that extends across the field, wherein the enclosure comprising two side barriers/walls including a first side barrier/wall and a second side barrier/wall extending across the field, a third barrier/wall coupled to the first side barrier/wall and the second side barrier/wall that connects the two side barriers/walls, and a motor.
Claims 1-21 are rejected on the ground of nonstatutory double patenting over claims 1-19 of U. S. Patent No. 10,477,834 since the claims, if allowed, would improperly extend the "right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: a grazing system comprising an enclosure for containing poultry that extends across the field, wherein the enclosure comprising two side barriers/walls including a first side barrier/wall and a second side barrier/wall extending across the field, a third barrier/wall coupled to the first side barrier/wall and the second side barrier/wall that connects the two side barriers/walls, a fourth barrier/wall coupled to the first side barrier/wall and the second side barrier/wall, and a motor.
Claims 1-15 are rejected on the ground of nonstatutory double patenting over claims 1-21 of U. S. Patent No. 11,147,238 since the claims, if allowed, would improperly extend the "right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: a grazing system comprising an enclosure for containing poultry that extends across the field, wherein the enclosure comprising two side barriers/walls including a first side barrier/wall and a second side barrier/wall extending across the field, a third barrier/wall coupled to the first side barrier/wall and the second side barrier/wall that connects the two side barriers/walls, and a motor.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See /n re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior arts De Villiers (US 8397669), Beattie et al. (US 4917048), and Fair (US 4341181)teach a grazing system having a plurality of barriers/walls for retaining and/or separating livestock in an enclosure.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644